

114 S2080 IS: Pipeline Improvement and Preventing Spills Act of 2015
U.S. Senate
2015-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2080IN THE SENATE OF THE UNITED STATESSeptember 24, 2015Mr. Peters (for himself and Ms. Stabenow) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend title 49, United States Code, to enhance pipeline safety, to provide communities with
			 access to improved information concerning the equipment and operations of
			 pipeline facilities, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Pipeline Improvement and Preventing Spills Act of 2015.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents. TITLE I—Information transparency Sec. 101. References to title 49, United States Code. Sec. 102. Notice to property owners and residents. Sec. 103. Facility operation information standards. Sec. 104. Availability of industry standards and procedures adopted in regulations by reference. Sec. 105. Considerations for identification of high-consequence areas. TITLE II—Pipeline spill prevention Sec. 201. Assessment of oil spill impacts and response in the Great Lakes. Sec. 202. Great Lakes Basin water crossing study and alternatives assessment. Sec. 203. Prohibition on transport of crude oil on Great Lakes. Sec. 204. Definition of worst case discharge.  IInformation transparency 101.References to title 49, United States CodeExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or a repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of title 49, United States Code.
 102.Notice to property owners and residentsSection 60102(c)(4) is amended by adding at the end the following:  (C)Notice to property owners and residents (i)In generalNot later than 1 year after the date of enactment of this subparagraph, the Secretary shall prescribe minimum standards to require the owner or operator of a pipeline facility to notify all owners and residents of property located within 2,000 feet of a transmission line of the facility of—
 (I)the proximity of the property to the transmission line; and (II)in the case of a transmission line located on private residential property, the specific location of the line on the property.
 (ii)Required informationThe notice under clause (i) shall include, at a minimum— (I)a method for electronic access to the information described in clause (i) through the Geospatial Platform or such other Federal data archive as the Secretary considers appropriate;
 (II)information on how to obtain a map of the pipeline system through the National Pipeline Mapping System; and
 (III)such other information as the Secretary considers appropriate. (iii)DeadlinesThe notice under clause (i) shall be provided not later than 2 years after the date of enactment of this subparagraph and at least once every 3 years thereafter..
 103.Facility operation information standardsSection 60102(d) is amended— (1)in paragraph (2), by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and indenting appropriately;
 (2)in paragraph (3), by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and indenting appropriately;
 (3)in paragraph (5), by redesignating subparagraphs (A) through (C) as clauses (i) through (iii), respectively, and indenting appropriately;
 (4)by designating paragraphs (1) through (6) as subparagraphs (A) through (F), respectively, and indenting appropriately; and
 (5)by striking The Secretary and all that follows through shall include— and inserting the following:  (1)In generalSubject to paragraph (2), not later than 1 year after the date of enactment of the Pipeline Improvement and Preventing Spills Act of 2015, the Secretary shall prescribe minimum standards under this section requiring an operator of a pipeline facility subject to this chapter—
 (A)to maintain information related to operating the facility as required by the standards prescribed under this chapter; and
 (B)to provide that information, including any updates and changes, to the Secretary, State regulatory officials, State and local emergency responders, and such other entities as the Secretary considers appropriate.
 (2)Local emergency respondersIn the case of a local emergency responder, the Secretary shall provide the information described in subparagraphs (A), (B), (E), and (F) of paragraph (4) only to the extent applicable to the local district.
 (3)MaintenanceThe Secretary shall keep on file the information submitted to the Secretary under paragraphs (1) and (2).
 (4)InformationThe information shall include—. 104.Availability of industry standards and procedures adopted in regulations by referenceSection 60102 is amended by adding at the end the following:
				
					(q)Availability of industry standards and procedures adopted in regulations by reference
 (1)In generalThe Secretary shall ensure that industry standards and procedures adopted by reference as part of the Federal pipeline safety regulatory program under this chapter are easily available to the public free of charge.
 (2)ApplicationThis subsection shall apply to regulations issued before, on, or after the date of enactment of this subsection..
 105.Considerations for identification of high-consequence areasSection 60109 is amended by adding at the end the following:  (g)Considerations for identification of high-Consequence areasIn identifying high-consequence areas under this chapter, the Secretary shall consider—
 (1)the age of the pipe; (2)whether the pipe at issue can be inspected using the most modern instrumented internal inspection devices;
 (3)whether the pipe at issue crosses open waters of the Great Lakes; and (4)the type of commodity (including the type and grade of petroleum product) being transported through the pipe..
			IIPipeline spill prevention
			201.Assessment of oil spill impacts and response in the Great Lakes
				(a)Assessment
 (1)In generalThe Interagency Coordinating Committee on Oil Pollution Research, in consultation with the Secretary of the department in which the Coast Guard is operating, the Administrator of the Environmental Protection Agency, and the heads of other relevant agencies, shall—
 (A)identify measures to respond to spills or leaks of oil in the Great Lakes; and
 (B)conduct an assessment of the effectiveness of such measures in preventing significant or substantial harm to the public health or welfare, including fish, shellfish, wildlife, public and private property, shorelines, and beaches of the Great Lakes system.
 (2)ElementsThe assessment required under paragraph (1) shall include— (A)new scientific research on the impacts of a spill or leak of oil or a hazardous substance in fresh water under a wide range of meteorological and hydrological conditions, including an evaluation of the impacts of different types of petroleum, including synthetic oil from tar sands;
 (B)an evaluation of oil spill or leak prevention and response plans (including techniques to address submerged oil recovery and recovery in ice-choked waters) in order to identify vulnerabilities and existing threats to the Great Lakes system; and
 (C)recommendations to foster improvements to safety technologies, spill response planning, clean-up techniques, and environmental protection systems.
 (b)Report to CongressNot later than 1 year after the date of enactment of this Act, the Interagency Coordinating Committee on Oil Pollution Research shall submit to Congress a report on the results of the assessment required under subsection (a).
				202.Great Lakes Basin water crossing study and alternatives assessment
 (a)Survey requiredNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation, working with pipeline facility owners, operators, and State governments, shall conduct a comprehensive water crossing survey of all intrastate and interstate hazardous liquid pipeline facilities that cross waterways in the Great Lakes Basin in the waters of the United States (as defined in the final rule of the Corps of Engineers and the Environmental Protection Agency entitled Clean Water Rule: Definition of Waters of the United States (80 Fed. Reg. 37054; June 29, 2015)).
 (b)ElementsThe survey required under subsection (a) shall— (1)produce a comprehensive map of all hazardous pipeline waterway crossings in the Great Lakes Basin, including lakes, rivers, and streams;
 (2)evaluate the condition and structural integrity of pipelines at each crossing, considering factors that include pipeline thickness, diameter, weld integrity, internal and external corrosion, age, pressure, control and shut-off valves, burial depths, water depths, currents, and ice cover;
 (3)identify risks of leak and rupture resulting from pipeline integrity failures, or any other vulnerability at the pipeline water crossings;
 (4)identify gaps in data and information that exist in the pipeline network in the Great Lakes Basin, and request information related to pipeline integrity or risks from owners and operators with facilities that cross lakes, rivers, and streams; and
 (5)produce recommendations to prevent future leaks, ruptures, and failures that could result in damage to waterways and natural resources in the Great Lakes Basin.
					(c)National Research Council study
 (1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall enter into a joint agreement with the National Research Council of the National Academies of Sciences to conduct a study in connection with the survey under this section.
 (2)ElementsThe study conducted under this subsection shall include— (A)a study covering the elements described under paragraphs (4) and (5) of subsection (b);
 (B)consideration of ways in which review of facility response plans as required by the Oil Pollution Act of 1990 (33 U.S.C. 2701 et seq.) and approval of permits under section 404 of the Federal Water Pollution Control Act (33 U.S.C. 1344) in accordance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) of future and existing pipelines that cross waterways in the Great Lakes Basin would help prevent spills in the Great Lakes; and
 (C)a risk assessment analysis for alternative transportation options to the hazardous liquid pipeline facility that crosses from the Upper Peninsula of Michigan to the Lower Peninsula of Michigan through the Straits of Mackinac, including—
 (i)no action (status quo); (ii)rerouting;
 (iii)decommissioning and abandoning; (iv)replacing;
 (v)modifying operations (such as limiting pipeline product transport to only natural gas liquids); and (vi)other transportation means.
 203.Prohibition on transport of crude oil on Great LakesSection 108 of the Federal Water Pollution Control Act (33 U.S.C. 1258) is amended— (1)by redesignating subsection (e) as subsection (f); and
 (2)by inserting after subsection (d) the following:  (e)Prohibition on transport of crude oil on Great LakesNotwithstanding any other provision of law, effective beginning on the date of enactment of the Pipeline Improvement and Preventing Spills Act of 2015, crude oil (as that term is defined in section 2101 of title 46, United States Code) and crude oil derived from oil sands may not be transported on the Great Lakes by vessel (as that term is defined in section 3 of title 1, United States Code)..
 204.Definition of worst case dischargeSection 311(a)(24)(B) of the Federal Water Pollution Control Act (33 U.S.C. 1321(a)(24)(B)) is amended by inserting before the semicolon at the end the following: , including conditions in which waters that may receive a discharge are covered in whole or in part by ice.